I think it was error to allow the amendment in this case, because it makes the complaint demurrable for misjoinder of causes of action.
Section 188 of the Code specifies the several classes of actions which may be united in the same complaint. It says: "The plaintiff may unite, in the same complaint, several causes of action, whether they be such as have been heretofore denominated legal or equitable, or both, where they all arise out of —
1. "The same transaction, or transactions connected with the same subject of action; or,
2. "Contract, express or implied." (The remaining subdivisions of this section are so clearly foreign to the question under consideration that it is not deemed necessary to set them out.)
"But the causes of action, so united, must all belong to one of these classes, and, except in actions for the foreclosure of mortgages, must affect all the parties to the action, and not require different places of trial, and must be separately stated."
It is plain that two causes of action are stated in the amended complaint, namely, 1. For the reformation of the deed; and, 2. For the settlement of the estate of W.W. Erskine.
It cannot be said that these two causes of action arise out of the same transaction, or transactions connected with the same subject of action. The first cause of action arose out of an alleged mistake in the deed from W.W. Erskine to the plaintiff, and the defendants named in the original *Page 270 
complaint; and if the settlement of the estate of Erskine can, in any proper sense, be said to be a transaction, it is certainly not the same transaction as that which gave rise to the first cause of action.
Next, do these causes of action arise out of transactions connected with the same subject of action? The words, "same subject of action" necessarily imply a single subject of action, with which the several transactions, out of which the several causes of action arose, must have been connected in some way. Can it be said that there is in the complaint, as amended, only one subject of action? What connection can be perceived between the transaction out of which arose the cause of action for the reformation of the deed with the transaction or series of transactions out of which arose the cause of action for the settlement of the estate? They appear to be entirely separate and distinct, neither having any connection whatever with the other. Mr. Pomeroy says, in his work on Remedies and Remedial Rights, at section 475: "As the causes of action arise out of certain transactions, and as these transactions are connected with a `subject of action,' it is plain that this subject must be in existence simultaneously with the transactions themselves, and prior to the time when the causes of action commence." The first cause of action arose in the life time of Erskine. The second arose after his death. Then, do the causes of action arise out of contract, express or implied? It is clear that the first cause of action under subdivision 2 of the Code, supra.
ing the deed. It cannot, therefore, be said to have arisen out of contract, and, therefore, cannot be joined with the second cause of action under subdivision 2 of the Code, supra.
It seems clear, therefore, that these causes of action do not belong to either one of the classes mentioned, which is made necessary, by the express provision of the Code, above quoted, before they can be united in the same complaint. There is another reason why they cannot be united in the same complaint. They do not affect all the parties to the *Page 271 
action. True, the plaintiff and all the defendants in the original complaint are interested in the cause of action for the settlement of the estate; but, with the exception of the defendants named in the original complaint, what interest have any of the other defendants in the cause of action for the reformation of the deed? It can make no difference to them whether the deed is reformed or not. In neither event do they get anything under it. Moreover, the interest of the original plaintiff and defendants in the property covered by the deed is as purchasers under the deed, while their interest in the estate is as distributes under the statute. The original cause of action does not affect the new parties brought in or any of them; and, therefore, the requirement of the Code that the cause of action, so united, "must affect all the parties to the action," is wanting.
These views are fully supported by the following authorities:Suber v. Allen, 13 S.C. 317; Shanks v. Mills, 22 S.C. 358;Rush v. Warren, 26 S.C. 72, 1 S.E., 363; Murray
v. Stevens, Rich. Eq. Cases, 205: Pom. Rem., sec. 479et seq.
This view is not in conflict with the recent case of Taylor
v. A.C.L. Ry. Co., 81 S.C. 574, 62 S.E., 1113. In that case, the new cause of action set up by the amendment arose out of the same transaction as the original cause of action alleged.